[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
After pleadings have been closed, a Motion for Summary Judgment is a proper way to test the legal sufficiency of a complaint. Boucher Agency, Inc. v. Zimmer, 106 Conn. 404, 409.
Defendant's motion is granted and the clerk is ordered to enter that order unless the plaintiff moves to amend the complaint in separate counts setting forth factual allegations to respectively support the plaintiff's claims of negligent and reckless conduct on the part of the defendant by October 6, 1992.
Flynn, J.